CRICHTON, J.,
additionally concurs and assigns reasons.
_JjI agree with the majority’s decision to deny the writ, as I believe it lacks Rule X considerations. “The appellate court re*263views an award of attorney’s fees for an abuse of discretion. The district .court’s factual determinations will not be set aside absent manifest error.” Covington v. McNeese State Univ., 12-2182, p. 6 (La.5/7/13), 118 So.3d 343, 348. (citations omitted). As the applicant has demonstrated no abuse of the trial court’s discretion, I see no reason to impede the lamentably belated conclusion of this epic two-decade litigation.